Title: To John Adams from John Thaxter, 7 August 1783
From: Thaxter, John
To: Adams, John


          Sir,
            London 7. August 1783.
          The affair of surrounding the State House at Philadelphia terminated very differently from the expectations of our Enemies of all denominations— The Troops employed in this contemptuous daring Attack on the Civil Power have humbly solicited the forgiveness of Congress, while two of their Officers, the Ringleaders, have fled for safety to the Asylum of two of our choice Friends, D. & A.— They are here in this City—their Names are Sullivan & Crabrey Carberry, both one a foreigners the other a Native, Captains in our Service— One of them has been but a short time in the Army— I am sorry this Affair happened, but some good may spring from it.
          I dined yesterday in Company with a Portsmouth Refugee, whom I found very candid— I think his Name is Hale— He does not like Republican Governments, & therefore means to continue a loyal & a British Subject. He says he early took a decided part & has been uniform to the last— He wishes well to America, that is to say, all sort of Prosperity to her as far as is consistent with that of England—Admires many Characters personally in our Country—spoke of Mr. J. & you as able Politicians—he thinks America will be productive of great Men & figure in the Sciences— In short he professed a good Opinion of America, declared he was always candid & never bigotted—that he had principles, which he must adhere to, thought them such as would prevent him from being a good subject of America, & that as an honest Man he ought to remain where he was— I told him I hoped he would, & every one else of the same Sentiments.— I was cautious & reserved before him, knowing him to be a disappointed Man, and that a Phiz dressed up with the smile of Complacency often disguises a rancorous Heart— I dont know him to be of this Cast— He appeared moderate enough—but as a Stranger & a Refugee it was my business not to be open— He had a great deal to say about the two Proclamations for opening the Trade with America—thought them very necessary, but by no means inimical to that Country— He said there were prohibitory Acts here against trading with America, that were annulled by the Proclamations, & that without the Proclamations would have been in force— He could not see how America would be excluded from carrying her own productions to the Islands, or from bringing those of the Islands to her own Ports, by the Proclamations— I asked him why Fish, Pot & Pearl Ash were excepted or rather not named in the Proclamations, & what would be the Consequence, if those Articles were exported from America in American Ships navigated by American Seamen, to the West Indies or even to G. Britain? He thought they could not be seized but might be sent back— Is not this then almost tantamount to an Exclusion? It would be ridiculous, says he, for Administration to pretend to say what America shall or shall not carry, & they were right in being silent— From all I could learn, he seemed to think it good Policy, & that it would operate as a stimulous to the Americans to bring the definitive Treaty to a close, & a Treaty of Commerce on the Carpet— Dont you think the Proclamations aimed at the Carrying Trade of our Country? That may be says he, & Britain must take Care of her own Interests.—
          Since writing the above, I have waited on Mr. L. who will soon write to you— He says that Capt. Carberry has visited him, and is extremely unhappy for the part he took in the Philadelphia Mob—is very sensible of the Criminality of his own Conduct, & is much distressed here— The young fellow is a Native of America,— Sullivan is an Irishman— The former has borne a good Character—but was unfortunately led away— I hope they will be pardonned, but be made very sensible that an Error of a Moment might have produced most unhappy Consequences, & of how much Importance it is in a free Government that the Civil should be the Sovereign Power, & give not recieve the Law from the military.
          The Queen was delivered of a Daughter at 2o. Clock this morning—good News for the poor Civil List—
          ’Tis lately been discovered here that Gold was very scarce, or rather the reason of it has been found out— It appears that vast Quantities of Guineas have been exported to Holland & Germany, one shilling being gained upon them in Holland, & 8 1/2 pr. Cent in Germany.— This is alarming, & there are sad Complaints about it, & some doleful Tales of Poverty— So much for endless Resources—
          Mr. Jenings has published a Pamphlet, intitled the “Candor of Henry Laurens Esqr. manifested in his Conduct towards Emund Jenings,[”] or a title much like it— I have not read it, nor had I heard of it ’till this morning. If there are any to be bought, I shall purchase one—but he will probably send you one— I waited on him this morning, but did not find him at home.— I have only to add my best wishes for your Health & an Assurance of that sincere Attachment & Respect, with which I have the honor to be, Sir, / your most obed— & / most humble Servt.
          T
        